DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1,4-11 and 14-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

With regards to 35 USC 101, claims 1,4-11 and 14-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards estimating the rate of dehydration when a patient undergoes hemodialysis. The invention is partially related to the abstract idea of a mental process for the determining steps and computing a recommended dehydration amount. However, with the recitation of training a machine learning model and validating a generated model to be used for predicting a dehydration amount for a particular patient, the invention provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1,4-11 and 14-20 are patent eligible under 35 USC 101.
 

In relation to the invention’s novelty, all of the previously recited references as described below do not teach the entirety of the claimed invention:

US 2019/0318818 to Chaudhuri et al teaches of using healthcare models that can be used to quantify the health status of patients and can group patients in cohorts depending on outcomes from their dialysis treatments and can be used for clinical support, however does not teach of tracking the hydration levels of the patients to create prediction models to be used to quantify an estimate of dehydration during hemodialysis.

US 2013/0325356 A1 to Elashoff teaches of monitoring a patient’s hydration levels during a procedure such as hemodialysis, and can establish hydration levels through regression analysis of data from a population of previous patients, however does not teach of forming prediction models using machine learning models and does not teach of classifying multiple patients.

NPL “Baseline hydration status in incident peritoneal dialysis patients” to Ronco et al. teaches that a cohort study of similar groupings of patients who undergone peritoneal dialysis can be studied to determine a baseline hydration status of patients for clinical decision making, however does not teach the use of machine learning algorithms to group a patient with similar groups who have undergone hemodialysis that utilizes historical hydration data for hemodialysis.

Foreign reference WO 2015/073910 A1 to Moulton et al. teaches of a system that can track the hydration of a patient undergoing procedures such as hemodialysis, however does not teach of collecting historical patient data and use of machine learning models that can be used to select target prediction models that can be further selected for a hemodialysis patient. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661